FIFTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT  

 

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT ("Fifth
Amendment") dated as of September 30, 2002, is among SESI, L.L.C., as Borrower,
SUPERIOR ENERGY SERVICES INC., as Parent, BANK ONE, NA as Agent, WELLS FARGO
BANK TEXAS, N.A., as Syndication Agent, WHITNEY NATIONAL BANK, as Documentation
Agent, and the lenders party hereto, who agree as follows: 

 

RECITALS 

 

A.

  The Borrower, Parent, Agents and the lenders a party thereto (the "Lenders")
have executed an Amended and Restated Credit Agreement dated as of December 31,
2000 (as amended to date, the "Credit Agreement") providing for a revolving line
of credit of up to $75,000,000, a term loan one in the, original principal
amount of $50,000,000, and a term loan two in the original principal amount of
$32,000,000 (collectively, the "Loans").       

B.

  The Borrower, Parent, Agents and the Lenders executed (i) a First Amendment to
Amended and Restated Credit Agreement (the "First Amendment") dated as of May 2,
2001 which (x) increased the maximum amount of the revolving loan from
$60,000,000 to $70,000,000, and (y) combined term loan one and term loan two
into a single term loan in the principal amount of $50,000,000; (ii) a Second
Amendment to Amended and Restated Credit Agreement (the "Second Amendment")
dated as of November 14, 2001 which increased the restriction on capital
expenditures from $35,000,000 to $85,000,000 for the fiscal year ending December
31, 2001 and to $50,000,000 for the fiscal year ending December 31, 2002 and
then back to $35,000,000 for each fiscal year thereafter; (iii) a Third
Amendment to Amended and Restated Credit Agreement (the "Third Amendment") dated
as of November 16, 2001, which increased the maximum amount of the revolving
loan from $70,000,000 to $75,000,000 and made a new term loan to Borrower in the
principal amount of $32,000,000; and (iv) a Fourth Amendment to Amended and
Restated Credit Agreement (the "Fourth Amendment") dated as of June 11, 2002,
which increased the maximum capital expenditures and added certain other
provisions relating to transactions with affiliates and the creating of new
subsidiaries in connection with that certain loan from Agent and certain lenders
to Lamb Energy Services, L.L.C., which loan was guaranteed in part by the
Borrower and the Parent.       

C.

  Borrower has requested an additional modification to the Credit Agreement
relating to maximum capital expenditures, the maximum leverage ratio and to
certain issues relating to the issuance of letters of credit.      

D.

  The Agent and the Lenders are willing to accept the Borrower's requests on the
terms and conditions set forth below.       

E.

  Capitalized terms used in this Fifth Amendment and not otherwise defined in
this Fifth Amendment shall have the meanings set forth in the Credit Agreement.
     

AGREEMENT 

 

   NOW, THEREFORE, for and in consideration of the mutual covenants, agreements
and undertakings herein contained, the Borrower, Parent, Agents and Lenders
hereby agree as follows: 

 

I. AMENDMENTS TO CREDIT AGREEMENT 

 

Section 1.           Section 2.3.1 (Issuance of Letters of Credit) of the Credit
Agreement is hereby amended to read as follows: 

 

2.3.1 Issuance of Letters of Credit. From and including the Closing Date, the
Agent or, with the approval of the Borrower, any Lender (the "Issuing Lender")
shall issue one or more standby Letters of Credit for the account of the
Borrower or any of its Subsidiaries, pursuant to the Issuing Lender's standard
form of application for standby letters of credit. The aggregate face amount of
all outstanding Letters of Credit (i) shall constitute a portion of the
Aggregate Revolving Loan Commitments (thereby reducing the Revolving Loan
Commitments available for Revolving Loans on a dollar‑for‑dollar basis), and
(ii) shall not exceed $10,000,000. If the expiry date of a Letter of Credit is
initially after the Revolving Loan Termination Date, and if the Revolving Loan
Termination Date is not extended to a date after the expiry date of the Letter
of Credit, then the Borrower shall, not later than five Business Days prior to
the Revolving Loan Termination Date, either cause the Letter of Credit to be
returned to the Issuing Lender, or secure the Letter of Credit by delivering to
the Issuing Lender, for the benefit of the Lenders, one of the following: (i)
cash in the face amount of the Letter of Credit which shall be held in pledge
until the Letter of Credit is paid or expires without being drawn upon; or (ii)
a backup letter of credit issued by a financial institution acceptable to the
Agent and Issuing Lender in their sole discretion, for the benefit of the
Issuing Lender, in the face amount of the Letter of Credit and on terms
satisfactory to the Agent and the Issuing Lender. 

 

Section 2.         Section 6.19.2 (Maximum Leverage Ratio) of the Credit
Agreement is hereby amended to read as follows: 

 

6.19.2 Maximum Leverage Ratio. The Parent will not permit the ratio (the
"Leverage Ratio"), determined on a Pro Forma Basis, of (i) Indebtedness
(excluding the funded portion of any Indebtedness guaranteed by the Federal
Maritime Administration that is held in escrow and not yet available to the
Borrower) as of the end of each fiscal quarter to (ii) EBITDA for the four
fiscal quarters ending with such fiscal quarter, to be greater than the
following for the periods indicated: 

 

Period Maximum Leverage Ratio July 1, 2002 through       and including June 30,
2003 3.50 to 1.00 July 1, 2003 through        and including September 30, 2003
3.25 to 1.00 October 1, 2003 through       Revolving Loan Termination Date 3.00
to 1.00

Section 3.         Section 6.19.4 (Maximum Capital Expenditures) of the Credit
Agreement is hereby amended to read as follows: 

 

Section 6.19.4 Maximum Capital Expenditures. The Parent will not permit Capital
Expenditures (on a consolidated but non‑cumulative basis) of the Parent, the
Borrower and their Subsidiaries (i) during the fiscal year ending December 31,
2001 to be greater than $85,000,000, (ii) during the fiscal year ending December
31, 2002 to be greater than $110,000,000, (iii) during the fiscal year ending
December 31, 2003 to be greater than $65,000,000 and (iv) during any fiscal year
thereafter to be greater than $35,000,000.

 

II. MISCELLANEOUS 

 

Section 1.         The Borrower and Parent certify and acknowledge that (i)
except with respect to date specific representations and warranties, all the
representations and warranties made by or on behalf of the Borrower, Parent and
Subsidiaries set forth in the Credit Agreement are true and correct, in all
material respects, as of the date of this Fifth Amendment; (ii) the Borrower and
the Parent are in compliance with all of the covenants, terms and conditions of
the Credit Agreement; and (iii) no Unmatured Default or Default has occurred or
is continuing. 

 

Section 2.         Each of the Subsidiaries hereby consents to this Fifth
Amendment and agrees that its Subsidiary Guaranty in favor of the Agent and the
Lenders remains in full force and effect. 

 

Section 3.         The Borrower and the Parent agree to execute (and cause their
Subsidiaries) to execute any and all other documents reasonably required by the
Agent, including without limitation, the amendment of any Loan Documents, to
conform to the provisions of this Fifth Amendment.

 

Section 4.         The Borrower agrees to pay the Agent, for the ratable benefit
of the Lenders, an amendment fee equal to 0.20% of the Aggregate Revolving Loan
Commitment plus the principal amounts outstanding on Term Loan One. 

 

Section 5.         Except as otherwise specifically amended hereby, all of the
covenants, terms and conditions of the Credit Agreement shall remain in full
force and effect. Any references to the Credit Agreement contained in the Notes
or any other Loan Documents shall refer to the Credit Agreement, as amended by
this Fifth Amendment. 

 

Section 6.         This Fifth Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Fifth Amendment by signing any such
counterpart. This Fifth Amendment shall be effective when it has been executed
by the Parent, the Borrower, the Agents and the Lenders. 

 

Section 7.         This Fifth Amendment shall be governed by and construed in
accordance with the internal law (but not the law of conflicts) of the State of
Louisiana, but giving effect to federal laws applicable to national banks.

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parent, the Borrower, the Agents and the Lenders have
executed this Agreement as of the date first above written.

 

BORROWER:

SESI, L.L.C.

 

 

 

By:     Superior Energy Services, Inc.,

 

           Member Manager

 

 

 

 

 

By:       /s/ Robert S. Taylor                             

 

      Name: Robert S. Taylor

 

      Title: Chief Financial Officer

 

PARENT:

SUPERIOR ENERGY SERVICES, INC.

 

 

 

 

 

By:     /s/ Robert S. Taylor                                

 

     Name: Robert S. Taylor

 

     Title: Chief Financial Officer

  

 

 

SUBSIDIARIES:

ACE RENTAL TOOLS, L.L.C.

 

BLOWOUT TOOLS, INC.

 

CONCENTRIC PIPE AND TOOL RENTALS, L.L.C.

 

CONNECTION TECHNOLOGY, L.L.C.

 

DRILLING LOGISTICS, L.L.C.

 

ENVIRONMENTAL TREATMENT TEAM, L.L.C.

 

F. & F. WIRELINE SERVICE, L.L.C.

 

FASTORQ, L.L.C.

 

H.B. RENTALS, L.C.

 

INTERNATIONAL SNUBBING SERVICES, L.L.C.

 

NON‑MAGNETIC RENTAL TOOLS, L.L.C.

 

OIL STOP, L.L.C.

 

PRODUCTION MANAGEMENT

 

    INDUSTRIES, L.L.C.

 

SELIM LLC

 

SEGEN LLC

 

STABIL DRILL SPECIALTIES, L.L.C.

 

SUB‑SURFACE TOOLS, L.L.C.

 

SUPERIOR ENERGY SERVICES, L.L.C.

 

TECHNICAL LIMIT DRILLSTRINGS, INC.

 

WILD WELL CONTROL, INC.

 

WORKSTRINGS, L.L.C.

 

1105 PETERS ROAD, L.L.C.

 

 

 

 

 

By:     /s/ Robert S. Taylor                            

 

     Name: Robert S. Taylor

 

     Title: Vice President and Treasurer

 

 

 

 

 

SE FINANCE LP

 

 

 

By:       SEGEN LLC, its General Partner

 

 

 

 

 

By:      /s/ Robert S. Taylor                    

 

                 Name: Robert S. Taylor

 

                 Title: Manager

 

--------------------------------------------------------------------------------

 

AGENT AND LENDER:

BANK ONE, NA (Chicago Main Office)

 

 

 

By:        /s/ Steve D. Nance                    

 

        Name: Steven D. Nance

 

        Title: Vice President

  

SYNDICATION AGENT AND LENDER:

WELLS FARGO BANK TEXAS, N.A.

 

 

 

By:       /s/ Scott J. Gildea                       

 

         Name: Scott J. Gildea

 

         Title: Assistant Vice President

  

DOCUMENTATION AGENT AND LENDER:

WHITNEY NATIONAL BANK

 

 

 

By:       /s/ Hollie L. Ericksen                   

 

        Name: Hollie L. Ericksen

 

        Title: Vice President

  

LENDER

CREDIT SUISSE FIRST BOSTON

 

 

 

By:      /s/ James P. Moran                   

 

       Name: James P. Moran

 

       Title: Director

     

By:     /s/ Ian W. Nalitt                          

 

       Name: Ian W. Nalitt

 

       Title: Associate

  

LENDER:

HIBERNIA NATIONAL BANK

 

 

 

By:       /s/ Stephen Birnbaum          

 

Name: Stephen Birnbaum

 

Title: Vice President

  

LENDER:

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By:         /s/ Doug Clark                                

 

      Name: Doug Clark

 

      Title: Vice President

  

LENDER:

BANK OF SCOTLAND

 

 

 

By:       Joseph Fratus                                    

 

Name: Joseph Fratus

 

Title: First Vice President

 

 

 

--------------------------------------------------------------------------------

 

LENDER:

UNION PLANTERS BANK

 

 

 

By:       /s/ Mark R. Phillips                           

 

       Name: Mark R. Phillips

 

       Title: Senior Vice President

  

LENDER:

NATEXIS BANQUES POPULAIRES

 

 

 

By:      /s/ Timothy L. Polvado                       

 

       Name: Timothy L. Polvado

 

       Title: Vice President and Group Manager

 

 

 

By:   /s/ Louis P. Laville, III                             

 

      Name: Louise P. Laville, III

 

      Title: Vice President and Group Manger

 